By the Court:
The transcript of the record in this case having been seen and inspected, the court is of opinion, and doth so decide and *216declare, that the Valley Railroad Company is an independent corporate organization, whose rights and property are materially affected by the orders aforesaid, and was a necessary party, to the proceedings, and as such entitled to reasonable notice and opportunity to make defense by appropriate pleadings, and to introduce evidence in its behalf, and to be heard thereon, before any order affecting its rights could he lawfully entered.
The court, therefore, in pursuance of Article 12, sec. 156 (f) of the Constitution of Virginia (without at this time passing upon any of the questions involved, except to reverse the order of May 20, 1908, imposing a fine of $500 upon the Baltimore and Ohio Railroad Company) deems it necessary, in the interest of justice, to remand the case to the State Corporation Commission for such further proceedings to he had therein as may he necessary to a proper and final decision of the matters in controversy.
And it is so ordered.

Remanded.